Title: Abigail Adams to Cotton Tufts, 1 August 1786
From: Adams, Abigail
To: Tufts, Cotton


     
      My dear Sir
      London August 1 1786
     
     Mr Adams receivd yesterday your obliging favour of june 28th by way of Liverpool. His Eyes which I sometimes fear will fail him, have a weakness oweing to too intense application, which is very troublesome to him, and this being now the case, he will not be able to write his Friends as he wishes. I have to thank you for him, the intelligence which your Letter contains ought to make our Countrymen wise. I think they were so in refusing the offers made them and they may serve to convince them of the importance which the Whale fishery is considerd in Europe.
     The French as a Nation do not wish our Prosperity more than the English, only as they have sense enough to See that every indulgence stipulated to us, is a thorn in the Side of the English.
     The Parliament is up, and every body is fled from the city into the Country to reemit their Strength and Spirits, exhausted by pleasure and buisness. We shall hear very little of politicks till next winter, and by that time I hope congress will have establishd a system which will render them more respected abroad. And I would add an other wish; which is that they would adjourn, and when they do meet take care to be fully represented. They would go to buisness with more spirit. Through the neglect of the States a Treaty with Prussia which was received by them last october was never ratified till june and arrived here only within a few Days of the times expiring for the exchange. Prussia having no minister either here or in France, obliges mr Adams to go imediately to the Hague to prevent the whole treaty’s falling through. As this presents a good opportunity for Seeing the Country, I Shall accompany him there. We expect to be absent a Month. Col Smith we leave charge des affairs in our absence.
     I am afflicted at the loss of an other dear relative and affectionate Aunt. When we reach the Meridian of Life, if not before one Dear Friend or other is droping of, till we lose all that makes life desir­able. She was a most valuable woman, I loved her like a Parent. I have frequently recollected what my uncle Said to me the morning I left his House. You will never I fear said he see your Aunt again. And I had the same apprehensions as I have lookd upon her Health in a very precarious Situation for several Years. That we may not neglect the main object of Life, a preparation for death is the constant wish of your ever affectionate Neice
     
      AA
     
    